 TIDEWATER GROUP 273The Tidewater Group, Inc. and Laborers™ Interna-tional Union of North America, FPS & PTE, Lo-cal 571, AFLŒCIO. Case 5ŒCAŒ28098 February 9, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND HURTGEN On April 21, 1999, Administrative Law Judge James L. Rose issued the attached decision.  The General Coun-sel filed exceptions and a supporting brief.  The Respon-dent filed cross-exceptions, a supporting memorandum, and a brief in partial opposition to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order as modified and set forth in full below. AMENDED REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1), we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. We shall order the Respondent to bargain with the Un-ion.  We shall also order the Respondent to reinstate the group health insurance coverage for bargaining unit em-ployees that was previously provided through Alliance Pro Inc. Employee Choice, or, if that insurance is no longer available, to provide substantially equivalent cov-erage.  Finally, we shall order the Respondent to make unit employees whole for any losses they may have suf-fered because of the discontinuance of the health insur-ance, as provided in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981), with interest computed in the manner set forth in New Horizons for the Retarded, 283 NLRB 1173 (1987).2                                                                                                                      1  There are no exceptions to the judge™s disposition of all unfair la-bor practice allegations, including his finding that the Respondent violated Sec. 8(a)(5) and (1) by discontinuing payments for health insurance for the unit employees.  Both the General Counsel and the Respondent agree, however, that the judge incorrectly found that these payments should have been made to Man-U Service, the Union™s health benefit trust fund, rather than to Alliance Pro Inc. Employee Choice, the Respondent™s own group health insurance carrier.  We have revised the remedy, Order, and notice accordingly.  2  We leave it to the compliance stage of this proceeding to deter-mine whether, as alleged by the Respondent, the Union and the Re-spondent have reached an agreement which would satisfy the Respon-dent™s remedial liability. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge, as modified and set forth in full below, and orders that the Respondent, The Tidewater Group, Inc., Washington, D.C., its officers, agents, successors, and assigns shall take the action set forth in the Order as modified. 1.  Cease and desist from (a)  Refusing to bargain with Laborers™ International Union of North America, FPS & PTE, Local 571, AFLŒCIO as the exclusive collective-bargaining representative of an appropriate bargaining unit of the Respondent™s employees, by unilaterally ceasing payments for those employees™ group health insurance through Alliance Pro Inc. Employee Choice, a private insurance carrier. (b)  In any like or related manner, interfering with, re-straining or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a)  On request, bargain with the Union as the exclu-sive representative of the employees in the following appropriate unit concerning terms and conditions of em-ployment and, if an understanding is reached, embody the understanding in a signed agreement:  All regular full-time employees employed by the Re-spondent at its Carderock Naval Installation, Bethesda, Maryland location, excluding office clerical employees, probationary employees, guards and supervisors as de-fined in the Act.   (b)  Reinstate the bargaining unit employees™ group health insurance coverage by Alliance Pro. Inc. Em-ployee Choice or, if that insurance is no longer available, provide substantially equivalent coverage. (c)  Make the employees whole, plus interest, for any losses they may have suffered because of the discontinu-ance of the health insurance coverage. (d)  Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of pay-ments due under the terms of this Order. (e)  Within 14 days after service by the Region, post at its Carderock facility copies of the attached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms  3  If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  333 NLRB No. 34  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274provided by the Regional Director for Region 5, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since June 30, 1998. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain with Laborers™ Inter-
national Union of North America, FPS & PTE, Local 
571, AFLŒCIO as the exclusive collective-bargaining 
representative of an appropriate unit of our employees, 
by unilaterally ceasing to make payments for group 
health insurance through Al
liance Pro Inc. Employee 
Choice, a private insurance carrier.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you under Section 7 of the Act. 
WE WILL, on request, bargain with the Union as the 
exclusive representative of 
the employees in the follow-
ing appropriate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody 

the understanding in 
a signed agreement: 
All regular full-time employees employed by the Re-
spondent at its Carderock Naval Installation, Bethesda, 
Maryland location, excluding all office clerical em-
ployees, probationary employees, guards and supervi-
sors as defined in the Act.   
WE WILL reinstate the employees™ group health insur-
ance through Alliance Pro Inc. Employee Choice, or, if 

that insurance is no longer available, to provide substan-
tially equivalent coverage. 
WE WILL make employees whole, plus interest, for 
any losses they may have su
ffered because the health 
insurance was discontinued. 
 THE TIDEWATER GROUP, INC. 
 Angela S. Anderson, Esq
., for the General Counsel. 
Francis T. Coleman, Esq., of Washington, D.C., for the Re-
spondent. Michelle Simon, Esq., of Washington, D.C., for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
JAMES L. ROSE, Administrative Law Judge.  This matter 
was tried before me on March 2, 
3, and 4, 1999, at Washington, D.C., upon the General Counsel™s 
complaint which alleged that 
the Respondent discharged all em
ployees in the bargaining unit 
in violation of Section 8(a)(3) of the National Labor Relations 
Act, as amended, 29 U.S.C. §151, et seq
.  It was also alleged 
that the Respondent threatened employees with discharge in 

violation of Section 8(a)(1) and engaged in certain activity 
amounting to a refusal to bargain in good faith in violation of 
Section 8(a)(5).   
The Respondent generally denied that it committed any vio-
lations of the Act and affirmatively contends the employees 
were discharged for cause. 
On the record as a whole, including my observation of the 
witnesses, briefs and arguments 
of counsel, I hereby make the 
following findings of fact, conclusions of law and recom-
mended Order. I.  JURISDICTION 
The Respondent is a Maryland 
corporation with an office 
and place of business in Clinton, Maryland, and is engaged in 
the business of providing custodial maintenance services to 

various entities in the Washingt
on, D.C. area, including the 
Carderock Naval Installation at Bethesda, Maryland.  In the 
course and conduct of this bus
iness, the Respondent annually 
performs services for the United 
States Government valued in 
excess of $50,000 and the Respondent will annually purchase 
and receive goods valued in excess of $5000 directly from 
points outside the State of Maryland.  The Respondent admits, 
and I conclude, that it is an employer engaged in interstate 
commerce within the meaning of S
ections 2(2), (6), and (7) of 
the Act. 
 TIDEWATER GROUP 275II.  THE LABOR ORGANIZATION INVOLVED 
Laborers™ International Union of North America, FPS & 
PTE, Local 571, AFLŒCIO (the Union) is admitted to be, and I 
find is, a labor organization within
 the meaning of Section 2(5) 
of the Act.  III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
The facts in this matter are largely undisputed.  For many 
years, the Department of Navy 
has subcontracted the custodial 
work at its Carderock facility, which contracts are subject to 
competitive bid and are governed by the Service Contract Act, 
41 U.S.C. §351 et seq.
  On March 16, 1998,
1 the Respondent 
replaced Jewell Industries, Inc.
 as the custodial contractor.  
Upon assuming the contact, the Respondent interviewed, and 

hired some of the incumbent employees as well as Supervisor-
Deborah Tabron to be the Respo
ndent™s site manager.  Accord-
ing to the testimony of Louis Brown, the Respondent™s execu-

tive vice-president for administration and operations, they hired 
10 new employees and 10 who ha
d worked for Jewell.  How-
ever, a letter from Brown to the Union dated May 5 lists but 15 

employees.  The dues-deduction printout for February lists 26 
employees.  Comparing these two documents, it appears that 
the Respondent hired 12 Jewell
 employees and 3 new ones. 
The custodial employees compri
se a bargaining unit which is 
represented by the Union.  Th
e Union and Jewell had a collec-tive-bargaining agreement execut
ed on August 18, 1995, to be 
effective from June 1, 1995, to November 15, 1998. 
Brown conducted an orientation meeting for employees dur-
ing which, according to the undisputed testimony of Mamie 
Burnett, he told them everything would remain the same except 
for vacations.  He told them that the company could not afford 
to pay 4 weeks vacationŠﬁno company could do that when 
they first came in.ﬂ 
The Union™s business manager, Ci
dalia Danahy, testified that 
she learned in March that the Respondent had taken over the 
Carderock custodial contract.  She therefore wrote Brown stat-
ing that the Union represented a majority of the bargaining unit 
and demanding recognition.   
As indicated, the Union™s agreem
ent with Jewell contained a union-security clause.  All employees in the bargaining unit 
were members of the Union a
nd their dues were deducted pur-
suant to checkoff authorizations.  However, no such deductions 
were made by the Respondent, nor did the Union seek to collect 
dues until it completes an agreement with the Respondent.  
Thus, dues were paid by the unit employees for February (pur-
suant to checkoff) but not thereafter. 
By letter of April 21, Ms. Danahy was informed by the Re-
spondent™s then attorney that
 recognition would be granted 
upon verification of authorization cards.  On May 6, Brown 
granted recognition.  Thereafter, the parties began negotiations 
for a collective-bargaining agreement, with the Union being 
represented by labor consul
tant Joseph Danahy, Cidalia 
Danahy™s husband. 
                                                          
                                                           
1 All dates are in 1998, unless otherwise indicated. 
The parties met July 15, Augus
t 5 and 27, and have had sub-sequent meetings in 1999.  Initi
ally, according to Danahy, the 
Respondent proposed to reduce 
wages and health benefits.  
Danahy noted that under the Service Contract Act, the Respon-
dent was required to keep the wa
ges and benefits at the same 
level paid by Jewell for 1 year, or until March 16, 1999.  

Thereafter, wages could be changed; however, he stated in 
negotiations that more than likely, if a wage increase was nego-
tiated, the Government would reimburse the Respondent. 
At the August 5 meeting, the Respondent agreed that it 
would keep the wages and health 
benefits at the previous level and this was put into the tentative agreement.  And the Respon-
dent did continue paying the wage rate under the Jewell con-
tract; however, insurance was paid only through June.  Appar-
ently, though it is unclear, some
 employees were not granted 
vacations to which they would have been entitled had their 

former service at Carderock been considered. 
On August 13, Brown and the Respondent™s President and 
owner, Westbrook Reginald Alexander I, were called by the 
Navy™s contract administrators to discuss performance prob-
lems.  Brown and Alexander were
 told to fix the problem.  
They were called again on August 21 and told that they were 
not getting the work done and need
ed to fix the situation.  A 
ﬁcureﬂ letter was prepared by Leon Butcher, the contract spe-

cialist who had overall responsibility for administering the 
contact.  At this meeting, LaVonne Jinks-Umstead, the supervi-
sory contract specialist, told Alexander to come up with a plan 
to solve the problem, and she gave him until August 25.  If he 
failed to do so, she would issue a ﬁcureﬂ letter and initiate a 
default action. In order to have funds to meet operational expenses until 
such time that the Government 
would pay its invoices, the Re-
spondent obtained funds through a factoring house.  Although 

Jinks-Unstead testified that Butc
her did not have the authority 
to instruct the factoring house to deduct anything from the Au-
gust invoice, he did so.  Thus 
on Friday, August 28, Brown was 
informed that the invoice had been reduced by $3464.92.  This 
meant that somewhere the Respondent would have to find 
about $3000 in order to meet its payroll on August 31. 
Over the weekend, Alexander and Brown discussed possible 
solutions to their problem, w
ith Brown recommending that the 
entire work force be discharged, on grounds that they could not 

pinpoint exactly who was at fault; and, they would be able to 
assemble a new work force quickly from the 50 or so applica-
tions they had on file.  On 
Monday, August 31, Alexander 
agreed and at 4 p.m. that day met with the employees and told 
them they were terminated. Each received a letter to that effect, 
and another stating that the reason for termination was ﬁWork 
Slowdown, causing harm to the Company.ﬂ 
B.  Analysis and Concluding Findings 
1. Threat of discharge 
It is alleged that on August 28,
 Tabron told employees that 
the Respondent would lay off all the employees because they 
brought the Union in.
2 Hazel Macon testified to this allegation: 
  2 The complaint was amended to allege the statement was made by 
Tabron rather than Octavio Canas.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276Well, me and my manager (Tabron) was in the office 
talking.  It was on that Friday (August 28).  And we had a 
little talk.  And then she told me, well, I told you all the 
man wasn™t making any money. 
So I said, well, that™s not our fault. 
She said, but you all voted the union in on that man.  
That man is not making no mone
y.  And now he™s going to 
terminate all of you all. 
 Tabron credibly denied that she made such a statement to 
Macon, or anyone else.  She further testified that she was not 
aware that the employees would be terminated until the after-
noon of August 31.  There is no evidence, or any basis to infer, 

that she had any prior knowledge of the discharge decision, or 
was involved in any way in the deci
sional process.  On balance, 
I credit Tabron over Macon and conclude that the statement 
attributed to Tabron was not made.  Further, this statement is 
not consistent with the overall facts of this matter.  If true, it 
might tend to show antiunion an
imus and a discriminatory mo-
tive in terminating the employee
s, but not necessarily, given 
that she had nothing to do with the termination decision.  
Cali-fornia Cooperative Creamery, 
290 NLRB 355 (1988).  
2.  The termination 
It is alleged that the Respondent™s termination of all employ-
ees in the bargaining unit was vi
olative of Section 8(a)(3) be-cause they had assisted the Uni
on and other concerted activities 
and to discourage them from doing so.  A preponderance of 

credible evidence does not support this allegation. 
There is little persuasive evidence of animus against the Un-
ion.  To the contrary, the Res
pondent voluntarily recognized the 
Union upon a card check, and on request commenced bargain-

ing, which tend to show lack of such animus.  
Sun Coast Foods, 
273 NLRB 1642 (1985).  While the Respondent initially sought 
a wage and benefits reduction, 
it soon came off that proposal.  
In any event, I do not find the Respondent™s initial proposal to 
be so outrageous as to imply animus.   
While those employees who had worked for Jewell were 
members of the Union, their me
mbership had lapsed due to 
nonpayment of dues.  The Union™s policy is not to require em-

ployees to pay dues until a collective-bargaining agreement is 
reached.  Thus, at the time of the termination, none of the bar-
gaining unit employees was a union member and nothing, ex-
cept the particular individuals in the bargaining unit, has 
changed.  The Respondent still recognizes the Union as the 
representative of its employees and is negotiating a collective-
bargaining agreement. 
From the General Counsel™s witness Jinks-Umstead, it is 
clear that by August the Respon
dent was not satisfactorily per-
forming under its contract with the Government, and, unless 
there were immediate and dramatic changes, a default action 

would be initiated.  Thus the 
chain of events leading to the 
terminations on August 31 began with the meeting of August 
13 when Jinks-Umstead called in Alexander and Brown and 
cumulated on August 28 when the Respondent learned that the 
invoice, per instructions from Butcher, had been reduced 
$3464.92. It may well be that the Respondent tried to get by with too 
few employees, having 15 as opposed to the 26 used by Jewell.  
However, for purposes of this 
case, it does not matter whether 
the source of the problem lay with the employees or with man-

agementŠwhether employees were not working to their poten-
tial or whether the Respondent had hired too few for the work 
to be done adequately.  It is not
 within the province of the Na-
tional Labor Relations Board to determine who caused the 
problem, or the general fairness 
of the Respondent™s decision to 
blame the employees and terminate them all.  The issue here is 

only whether the Respondent™s action was an unfair labor prac-
tice; that is, whether it was motivated by antiunion considera-
tions or because the employees 
engaged in protected concerted 
activity, or to discour
age them from doing so. 
It is clear, and I conclude, that but for action initiated by the 
Government, there would have b
een no termination of employ-
ees on August 31.  The General Counsel seems to argue that 
notwithstanding the Government™s ro
le in this affair, since the 
Respondent was in negotiations w
ith the Union, and initially 
sought a wage reduction, there must have been some antiunion 
motive in the August 31 action.  Further, the General Counsel relies on the alleged statement by Tabron to Macon on August 
28.  I have concluded that Tabron did not make the threat al-
leged, and absent that, there is simply no evidence of antiunion 
animus, and even if Tabron did make the statement attributed to 
her, I doubt it would impute 
animus to the Respondent.   
Accordingly, l conclude that
 the Respondent was not moti-
vated by the antiunion considerations, or sought to discourage 
employees from engaging in union 
or other protected concerted 
activity when it termin
ated all unit employees on August 31.   
3. The refusal to bargain 
It is alleged that the Respondent
 violated Section 8(a)(5) of 
the Act by (a) unilaterally ceasing health insurance coverage for 
unit employees, (b) insisted to im
passe that wages and benefits be excessively reduced from current levels, and (c) by its over-
all conduct, including the above, fa
iled to bargain in good faith. 
Pursuant to the Union™s coll
ective-bargaining agreement 
with Jewell, effective November 16, 1997, the company was to 

pay on behalf of each employee $1.65 per hour to Man-U Ser-
vice Contract Trust Fund for hea
lth benefits coverage.  While 
the Respondent had another health plan for its employees, it is 

unclear whether and to what ex
tent Carderock employees were 
covered.  The Respondent conte
nds that during negotiations, it 
agreed to make the $1.65 per hour payment to the Union™s 
health plan, but it has not done so.  Whatever coverage the 
employees had lapsed at the en
d of June.  The Respondent™s 
failure to make health care contributions is alleged a unilateral 

change in a mandatory subject of bargaining and violative of 
Section 8(a)(5). 
Although the Respondent was not bound by its predecessor™s 
collective-bargaining agreement, having recognized the Union 
as the representative of its employees, it could not lawfully alter 

those terms of employment whic
h are mandatory subjects of 
bargaining.  
NLRB v. Katz,
 369 U.S. 736 (1962).  No doubt 
payment into a trust for health benefits is a mandatory subject.  
Thus, by failing to make the appropriate payments to Man-U 
Service without bargaining to im
passe the Respondent violated 
Section 8(a)(5) of the Act. 
 TIDEWATER GROUP 277Though the Respondent is clearly a different employer from 
Jewell, or other predecessors, and could treat employees as new 
hires, an established term of 
employment is the Service Con-
tract Act requirement that time accrued with predecessors be 
counted for vacation benefits.  
As with the Respondent™s at-tempt to negotiate a wage reduction, its apparent refusal to pay 

vacation benefits based on the employee™s past service seems to 
suggest ignorance of the Service C
ontract Act.  This, of course, 
is not an unfair labor practice, however, the unilateral altering 
of a mandatory subject of bargai
ning is.  Failure to pay accrued 
vacation benefits to employees would be unlawful.  
E.g., Vir-
ginia Sportswear, Inc., 
226 NLRB 1296 (1976).  However, there are no facts concerning whether any particular employee 
was denied vacation benefits.  
Nor was such a denial specifi-
cally alleged to be a violation of the Act.  Therefore, the sug-

gestion by Brown that 4 weeks 
vacation would not be paid is 
not included in the remedy. 
I also conclude that the evidence fails to sustain the allega-
tion that the Respondent insisted
 to impasse that wages and 
benefits be excessively reduced
 from the current levels.  The 
Respondent did make an initial 
proposal that wages and bene-fits be reduced.  However, during negotiations it was explained 
to Brown that the Service Contract Act required that for 1 year 
the wages and benefits remain as
 set and he agreed that the 
Respondent would do so.  Such was written into the Respon-

dent™s proposal.   
The mere fact that one make
s a proposal during negotiations 
does not mean it has been insist
ed on to impasse or that by 
making an unacceptable proposal there has been a violation of 

Section 8(a)(5).  I shall recommend that paragraph 11(b) be 
dismissed. 
Similarly, I find insufficient 
evidence that the Respondent™s 
overall conduct in negotiations amounted to a predisposition 
not to bargain in good faith.  Th
e parties met, negotiated and 
reached agreement on many issues.  While they remained apart 
on some major items, I cannot find,
 in the Respondent™s overall conduct, the requisite bad faith to
 support a finding of refusal to 
bargain in good faith.  Accordingly, I shall recommend that 
paragraph 11(c) be dismissed. 
REMEDY Having found that the Respondent has committed certain un-
fair labor practices, I shall recommend that it cease and desist 
therefrom and take certain affirmative action designed to effec-
tuate the policies of the Act.  Since the unfair labor practice 
found was a violation of the Respondent™s bargaining duty, I 
shall recommend that it be ordered to bargain with the Union in 
good faith. [Recommended Order omitted from publication.] 
 